

116 HR 6528 IH: VA Recruitment Assistance to Improve Senior Executive Service Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6528IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Cisneros (for himself and Mr. Marshall) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify the limitation on pay for certain high-level employees and officers of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VA Recruitment Assistance to Improve Senior Executive Service Act or the VA RAISES Act.2.Modification of pay limitation for certain high-level employees and officers of the Department of Veterans Affairs(a)ModificationSection 7404(d) of title 38, United States Code, is amended by inserting and except for individuals appointed under 7401(4) and 7306 of this title, after section 7457 of this title,.(b)Waivers(1)In generalThe Secretary of Veterans Affairs may waive the limitation described in section 7404(d) of such title, as in effect on the day before the date of the enactment of this Act, on the amount of basic pay payable to individuals appointed under section 7401(4) or 7306 of such title for basic pay payable during the period—(A)beginning on November 1, 2010; and(B)ending on the day before the date of the enactment of this Act.(2)FormThe Secretary shall prescribe the form for requesting a waiver under paragraph (1).(3)Treatment of waiverA decision not to grant a waiver under paragraph (1) shall not be treated as an adverse action and is not subject to further appeal, third-party review, or judicial review.